6/22/2020                              (2) Inbox 184-7
            Case 4:18-cv-00247-ALM Document      | jasonleevandyke@protonmail.com
                                                            Filed 06/22/20 Page   | ProtonMail
                                                                                          1 of 2 PageID #: 4269


 Fwd: Your deposition
 Received: Saturday, June 20, 2020 9:29 PM

 From: James McGibney james@bullyville.com

 To: Jason L. Van Dyke jasonleevandyke@protonmail.com




 ---------- Forwarded message ---------
 From: Tom Retzlaff <retzlaff@texas.net>
 Date: Sat, Jun 20, 2020, 2:52 PM
 Subject: Re: Your deposition
 To: <james@bullyville.com>
 Cc: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>


 By the way, my daughter Brittany says "Hi".

 Well, actually, no, she did not.

 But she is looking forwarded to being there for your deposition to see just how much BULLSHIT you try to say
 about her so she can "correct the record."

 Pussy Marine and "anti-bullying advocate" hiding from the process servers. What a fucking joke you are, kid.

  You are sooo fucked, dude.




 Tom Retzlaff

 From: retzlaff@texas.net
 Sent: June 20, 2020 12:34 PM
 To: james@bullyville.com
 Cc: JDorrell@hanszenlaporte.com
 Subject: Your deposition


 Mcgibney,

 I see you got served with your deposition subpoena by the e-filing system.

 Just so you know, you are allowed to email your pro se motion to quash to the federal court at:

 prose@txed.uscourts.gov

 Because of the Chinese virus, people are allowed to email stuff now. Just be sure to copy the other attorneys and the court will
 accept it. In fact, I just spoke to the weekend clerk, Brandy Fairley, and she is expecting your email today!

 Of course, both me, Jeff, Tony, and Kent all think you are full of shit and are just playing games. But that's okay. When I have
 your boss at Rosendin dragged into court to explain his obstruction of justice by playing games with the process servers, we'll
 see just how fucking funny that is, kid.

 You been playing games for more than six years now. Trying to meddle in my family's lives, posting your bullshit on the
 internet, having people conduct physical surveillance on me and my family, lying about being a USMC trained "expert" in IT
 shit and tracking anonymous social media accounts.
https://mail.protonmail.com/inbox/0p7K1Yw0IErZf6vqiO9cO8rKrHKFLAVuK1yZTwpIVKxGV65HlkanpqwdoiiRMw40KQUIcPsfS3-FnIIHOg8WDQ==          1/2
6/22/2020                              (2) Inbox 184-7
            Case 4:18-cv-00247-ALM Document      | jasonleevandyke@protonmail.com
                                                            Filed 06/22/20 Page   | ProtonMail
                                                                                          2 of 2 PageID #: 4270

 Not to mention you trying to fight me on the courthouse steps and what you said to me (all recorded and ready to
 be suitability enhanced for Judge Cosby).

 Hey, maybe the FBI can come to your last minute rescue, eh, kid? And lock me and Jeff up!

 See ya soon, bitch!




 Tom Retzlaff




https://mail.protonmail.com/inbox/0p7K1Yw0IErZf6vqiO9cO8rKrHKFLAVuK1yZTwpIVKxGV65HlkanpqwdoiiRMw40KQUIcPsfS3-FnIIHOg8WDQ==   2/2
